NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    IAN GEORGE BARTELS, Appellant.

                             No. 1 CA-CR 15-0682
                               FILED 8-25-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2010-139697-001
           The Honorable J. Justin McGuire, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Tennie B. Martin
Counsel for Appellant
                            STATE v. BARTELS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Randall M. Howe joined.


G O U L D, Judge:

¶1              Ian George Bartels (“Defendant”) appeals from the revocation
of his probation and the resulting prison sentences. Defendant’s counsel
filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297 (1969), advising this Court that after a search of
the entire appellate record, no arguable ground exists for reversal.
Defendant was granted leave to file a supplemental brief in propria persona,
and did not do so.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2016).1 Finding no reversible
error, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶3            Defendant pled guilty to Amended Count One, Attempt to
Commit Sexual Assault, a class three felony; no contest to Amended Count
Two, Attempt to Commit Sexual Assault, a class three felony; and no
contest to Amended Count Three, Kidnapping, a class two felony. He was
sentenced to 3.75 years’ imprisonment on Amended Count Three and to
lifetime probation on Amended Counts One and Two. The probation terms
for Amended Counts One and Two were ordered served consecutive to
Amended Count Three and concurrent with each other.

¶4          After sentencing and following the completion of his prison
term, Defendant violated his probation twice; both times, he was reinstated


1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.



                                      2
                           STATE v. BARTELS
                           Decision of the Court

on probation. A third petition to revoke probation was filed on August 17,
2015. After a contested violation hearing the court found that Defendant
had violated his probation. On September 24, 2015, Defendant’s probation
was revoked as to Amended Counts One and Two, and he was sentenced
to consecutive 2.5 year prison sentences with credit for 101 days’ time
served on Amended Count One. Defendant timely appealed.

                              DISCUSSION

¶5            A court may revoke a defendant’s probation if the State
proves a violation of probation by a preponderance of the evidence. Ariz.
R. Crim. P. 27.8(b)(3); State v. Salinas, 23 Ariz. App. 232, 234 (1975). “We
will uphold a trial court’s finding that a probationer has violated probation
unless the finding is arbitrary or unsupported by any theory of evidence.”
State v. Thomas, 196 Ariz. 312, 313, ¶ 3 (App. 1999).

¶6           The record supports the trial court’s determination that
Defendant violated the conditions of his probation. The petition alleged
that Defendant violated Condition 21A of his probation by failing “to obtain
permission before making any changes to his [intensive probation]
schedule.” The probation officer testified that based on his visits to
Defendant’s residence, as well as Defendant’s admissions to him,
Defendant violated this condition by not being at his residence as required
by his schedule on multiple occasions during the month of July 2015.
Additionally, the petition alleged that Defendant violated Condition 21D of
his probation by having contact with minor children and K. Yates.
Defendant admitted to his probation officer that he had unauthorized
contact with Ms. Yates and her two minor children on multiple occasions.

¶7             We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196
Ariz. at 541, ¶ 49. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure and substantial evidence
supported the court’s determination that Defendant violated his probation.
Defendant was present and represented by counsel at all critical stages of
the proceedings. At disposition, Defendant and his counsel were given an
opportunity to speak and the court imposed a legal sentence.

                              CONCLUSION

¶8           For the foregoing reasons, we affirm the court’s revocation of
Defendant’s probation and resulting prison sentences.            Counsel’s
obligations pertaining to Defendant’s representation in this appeal have
ended. Counsel need do nothing more than inform Defendant of the status


                                     3
                           STATE v. BARTELS
                           Decision of the Court

of the appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Defendant shall
have thirty days from the date of this decision to proceed, if he so desires,
with an in propria persona motion for reconsideration or petition for review.




                          Amy M. Wood • Clerk of the court
                          FILED: AA




                                         4